HamiltoN, Judge,
delivered the following opinion:
This case comes on upon an order to show cause served upon the referee. The referee makes no written return. As a matter of practice it would be better to do so. The court is willing to accept the return as made in this particular case, the referee being an officer of the court, but it would be better in the future to have a written return. Otherwise it is hard to tell what the issue is.
In this case both sides have gone on and testified what happened before the referee, and it is difficult for the court to take this into account if there is no return made; to tell what is return and what is evidence. But, waiving that, it seems, from the oral statement of the referee, that his action is taken upon a certain order made in August, appointing Mr. Molina as attorney for the trustee, and deferring the payment of his compensation until the end of the case. There is a difference between the parties as to whether the order was served upon Mr. Molina, or whether it was not; but that would make no difference. The referee is the court for purposes of bankruptcy, with *563two or three exceptions, and this is not one of them, and his orders are just as much orders of the court as if rendered here from the bench, and they are bound to be known by all parties to the case. And so, whether served or not, this order is to be considered as published, so far as relates to anybody connected with the ease.
As it comes before the court now, here is a definite order of the referee to a certain effect, and here is an application by one of the parties to show cause why something should not be done which is forbidden in that order. The court cannot collaterally take up a matter in that way. If it is desired to review an order of the referee, there is a specific method prescribed for doing it; but it would introduce endless confusion in the case if the court’s order — because that is what the referee’s order is— could be reviewed collaterally by a motion for a rule to show cause. So the court does not see that it can do anything in the matter at present.
Further than that, as to the merits, it would seem that this whole matter of fees is conditional somewhat upon the condition of the estate, the amount of the property, what litigation there has been or will be, etc. If few or no assets remain for the estate, it would be useless for the court to administer the estate; and on the showing made by the referee as to the condition of affairs, I am not sure that I would make a different order from what he has done.
The facts presented would hardly justify the court in differing from the referee at present. What may be developed in the future I do not know. Upon the whole, therefore, the rule to show cause is discharged.